Citation Nr: 9903707	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post circumcision of 
penis with subsequent infection and skin graft to shaft of 
penis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The veteran has also claimed entitlement to service 
connection for rectal disease, hearing loss, and dental 
problems; entitlement to cardiovascular disease, as secondary 
to service-connected status post fracture of the nose; and 
entitlement to service connection for a psychiatric disorder, 
as secondary to service-connected status post circumcision of 
penis with subsequent infection and skin graft to shaft of 
penis.  See Statements of the veteran, received on April 15, 
1996, and June 25, 1997.  These claims are referred to the RO 
for appropriate action.

The claim concerning entitlement to an increased disability 
rating for service-connected status post circumcision of 
penis with subsequent infection 
and skin graft to shaft of penis is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  In May 1976, the RO denied entitlement to service 
connection for residuals of pneumonia.  The veteran did not 
appeal.  

2.  Evidence received since May 1976 is not new and material.


CONCLUSIONS OF LAW

1.  The May 1976 RO rating that denied entitlement to service 
connection for residuals of pneumonia is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1998).

2.  Evidence received since the May 1976 RO rating that 
denied entitlement to service connection for residuals of 
pneumonia is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung disorder

Factual background

The veteran's service medical records disclose that he was 
diagnosed as having primary, atypical pneumonia in February 
and March 1952.  He was also diagnosed as having influenza, 
virus type unknown, in January 1953.  

The veteran was diagnosed as having lobar pneumonia in 
February 1953.  A chest x-ray revealed minimal pneumonitis of 
the left lobe.  X-ray recheck revealed absorption of the 
lobar pneumonia.  

In November 1953, the veteran was hospitalized for treatment 
of a common cold. An x-ray of the chest was negative.  Chest 
x-rays conducted in September 1954 and August 1955 were also 
described as normal.  On separation examination in October 
1955, examination of the veteran's lungs and chest was 
normal.  

Following his separation from service, the veteran originally 
claimed entitlement to service connection for residuals of 
pneumonia in February 1976.  He stated that he was treated 
for pneumonia during service in 1952 and 1953 and for chest 
problems from 1974 to 1975 by Dr. Goldberg.  R.B., a 
druggist, had also continuously provided him with medication 
for chest problems.  

The veteran was afforded an examination at the VA Medical 
Center (VAMC) in Tampa, Florida, in April 1976.  He 
complained of residuals of double pneumonia.  On examination, 
his chest was clear.  A chest x-ray was not conducted. 

The RO denied entitlement to service connection for residuals 
of pneumonia in May 1976.  Associated with the claims file is 
a document indicating that the RO notified the veteran of 
this decision and of his appellate rights by letter dated 
June 7, 1976.  He did not appeal.

The veteran was hospitalized at the Bay Pines, Florida, VAMC 
in May 1992.  His lungs were clear bilaterally.  A chest x-
ray was normal.  Pertinent diagnoses included left hemisphere 
cerebrovascular accident and hypertension.

The veteran was afforded a VA diseases/injuries of the brain 
examination in June 1993.  The examiner diagnosed a left 
hemispheric cerebrovascular accident with residual right 
hemiparesis, dysarthria, mild dysphagia and mild emotional 
lability.

The veteran was again hospitalized at the Bay Pines, Florida, 
VAMC in November 1994.  He gave a history of chronic 
obstructive pulmonary disease (COPD).  Physical examination 
revealed mild shortness of breath.  The chest was clear.  
Discharge diagnoses included gastrointestinal bleed secondary 
to diverticuli, history of COPD, arteriosclerotic heart 
disease, and history of cerebrovascular accident.

The veteran sought to reopen his claim for service connection 
for a lung disorder in July 1995.  In conjunction with his 
claim, the RO obtained his treatment records from the Bay 
Pines, Florida, VAMC dated from 1994 to 1996.  These records 
reveal that he gave a history of COPD on several occasions.  
In May 1994, he was diagnosed as having dyspnea on exertion 
due to coronary artery disease versus COPD.  A priest 
indicated in January 1996 that the veteran suffered from 
pneumonia.  He was diagnosed as having bronchitis in January 
and August 1996.

The veteran underwent VA nose and sinuses, skin, and audio 
examinations in August 1995.  On nose and sinuses 
examination, he stated that he suffered from severe COPD 
"with 68% residual lung function, status post several 
pneumonias."  

In November 1995, the supervisor of the Medical Records 
department at the University of Central Florida reported, in 
pertinent part, that the veteran was treated at the UCF 
Student Health Center between April 1976 and April 1978 for 
upper respiratory infections.  

The veteran has also offered several lay statements on 
appeal, including at a personal hearing at the RO in June 
1997.  His wife also testified at the hearing.  The veteran 
stated that he was diagnosed as having pneumonia on two 
occasions during service and that his lungs had not been 
fully functional since that time.  He was diagnosed as having 
COPD in 1994, although he claimed that he had it all along.  
Post-service x-rays of his lungs reportedly showed scarring.  
He continuously saw doctors for lung problems after his 
separation from service, but could not remember their names 
because of his stroke.  He did not recall taking any 
employment physicals.  The veteran's wife stated that a 
doctor had given the veteran penicillin when he started to 
get colds in order to prevent bronchitis.  


Legal analysis

Establishing service connection on a direct basis for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

"Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a 'chronic' condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service . . . and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service . . . but is not identified until later, there is a 
showing of continuity of symptomatology after discharge, and 
medical evidence relates the symptomatology to the veteran's 
present condition."  Rose v. West, 11 Vet. App. 169 (1998), 
citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A decision of a rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1998).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of a rating agency 
decision to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998). 

The RO denied entitlement to service connection for residuals 
of pneumonia in May 1976 and notified the veteran of this 
decision by letter dated June 7, 1976.  Although a copy of 
the actual notification letter is not of record, pursuant to 
the presumption of regularity attending the official acts of 
public officers, it must be concluded that the veteran was 
appropriately notified of the May 1976 rating decision and of 
his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 
(1996).  The document of record indicates that the 
notification letter was sent to the veteran at the last known 
address of record, and there is no evidence in the claims 
file that this letter was returned to the RO as undelivered.  
Accordingly, the Board concludes that the veteran was 
properly notified of the May 1976 rating decision.  Because 
the veteran did not file a notice of disagreement with that 
decision within one year, the rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302(a) (1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  VA is directed to consider the evidence 
that has been added to the record since the last final 
disallowance of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit ("the 
Federal Circuit") set forth new guidance for the 
adjudication of claims for service connection based on the 
submission of "new and material evidence." 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

Precedent decisions of the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

At the time of the May 1976 RO decision, the evidence of 
record showed that the veteran was diagnosed as having 
pneumonia during service, was reportedly continuously 
provided medication for lung problems since his separation 
from service, and was reportedly treated for a lung condition 
from 1974 to 1975.  However, there was no medical evidence of 
a current lung disorder.  Therefore, in order to be material, 
there would have to be competent evidence showing that the 
veteran has a current lung disorder that had its onset during 
active service or is associated with his inservice pneumonia.  
Any "new" evidence must be relevant to and probative with 
respect to this issue. 

Since the May 1976 RO rating decision, the veteran has 
provided:  (1) his own and his wife's lay statements, 
including testimony presented at a hearing before the RO in 
June 1997; (2) a May 1992 VA report of hospitalization; (3) a 
November 1994 VA report of hospitalization; (4) a June 1993 
VA diseases/injuries of the brain report of examination; (5) 
treatment records from the Bay Pines, Florida, VAMC dated 
from 1994 to 1996; (6) August 1995 VA nose and sinuses, skin, 
and audio reports of examination; and (7) a November 1995 
statement from the supervisor of the Medical Records 
department at the University of Central Florida.

The evidence received subsequent to May 1976 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The veteran's lay statements (item 1), including his 
contentions that he had pneumonia during service, are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  His wife's statement to the effect 
that the veteran was treated with penicillin by a doctor 
after service is also cumulative, to the extent that the 
veteran had previously reported that he was treated for lung 
problems following his separation from service.  This fact 
was already established by credible lay evidence at the time 
of the May 1976 RO decision.  Even assuming that his wife's 
statement was corroborative instead of cumulative, it is not 
material, i.e., so significant that must be considered in 
order to fairly decide the merits of the claim.  Lay evidence 
of treatment for lung symptomatology post service does not 
establish that the veteran suffered from a lung disorder that 
was related to his inservice pneumonia.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

With respect to the post-service medical evidence (items 2, 
3, 4, 5, 6, and 7), this evidence was not before the RO at 
the time of the May 1976 decision and is therefore new.  Some 
of this evidence reflects diagnosis and treatment of a lung 
disorder after the veteran's separation from service and 
therefore is probative as to the issue at hand in this case, 
i.e., the presence of a current lung disability.  However, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim because none of the 
cited records in any way provide a medical linkage between 
the veteran's current disability with his active service.  In 
August 1995, a VA examiner did record the veteran's medical 
history of severe COPD "with 68% residual lung function, 
status post several pneumonias."  The veteran essentially 
offered his lay opinion regarding the etiology of his 
disability and this was recorded by the examiner.  However, 
lay testimony generally cannot provide such medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
To the extent that the post-service records reflect treatment 
for medical conditions other than a lung disorder, even if 
new, they are not probative with respect to the issue of 
entitlement to service connection for a lung disorder, and 
are therefore not material.  As stated above, what is lacking 
here is the kind of evidence needed to reopen this case, 
i.e., evidence which reflects that the veteran has a current 
lung disorder that is related to inservice pneumonia.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a lung 
disorder, and the May 1976 Board rating decision remains 
final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a lung disorder.  The veteran stated 
that he could not remember the names of the doctors that 
treated him for a lung disorder following his separation from 
service.  While his treatment records from Dr. Goldberg have 
not been obtained, additional development to obtain these 
records is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  Evidence of a diagnosis of a 
lung disorder many years after service, i.e., in 1974 or 
1975, in the absence of evidence of a nexus between the 
current disability and active service, would not be 
sufficient to reopen the claim.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a lung 
disorder is not reopened, and the appeal is denied.


REMAND

Status post circumcision of penis with subsequent infection 
and skin graft to shaft of penis

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Although the veteran's service-connected status 
post circumcision of the penis is rated under Diagnostic Code 
7522, consideration must be given to all potentially 
applicable Diagnostic Codes, and consideration must be given 
to whether the veteran's service-connected disability is 
manifested in separately disabling characteristics.  The U.S. 
Court of Veterans Appeals has held that, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The evidence of record does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected circumcision residuals.  
For example, the veteran has complained of a painful scar as 
a result of his service-connected disability, as well as 
erectile dysfunction.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Therefore, on remand he should be afforded an 
appropriate VA examination(s) to identify and assess the 
severity of all residuals of his service-connected 
disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (1997) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (1998) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (1998) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Potentially relevant medical records have also not been 
obtained by the RO.  The veteran testified in June 1997 that 
he had received treatment for residuals of his circumcision 
following his separation from service from Dr. Boyle in 
Rosecreek, Oregon.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected status post 
circumcision of penis with subsequent 
infection 
and skin graft to shaft of penis since 
his separation from service.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  

The Board is particularly interested in 
all treatment received from Dr. Boyle in 
Rosecreek, Oregon, since 1955; and at 
the Bay Pines, Florida, VAMC, since 
1996.  With respect to any VA records, 
all records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify all 
residuals of the veteran's status post 
circumcision of penis with subsequent 
infection and skin graft to shaft of 
penis, to include any scars and/or 
erectile dysfunction.  

The examiner should specifically state 
whether there is any deformity of the 
penis and loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 
(1998).  If so, are these conditions 
residuals of the service-connected 
circumcision? 

The examiner should also describe in 
detail the veteran's postoperative scar.  
The examiner should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar is poorly 
nourished or superficial or imposes any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination. 

5.  If the decision with respect to the 
claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The purpose of this REMAND is to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


- 15 -


